Citation Nr: 1143340	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2007.  The appeal was remanded in September 2009, and the remaining issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability has been returned to the Board for appellate consideration.


FINDING OF FACT

Evidence received since an unappealed January 2006 rating decision denying service connection for a right ankle disability does not relate to an unestablished fact necessary to substantiate the claim, is not sufficient to trigger an examination, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for a right ankle disability, and the January 2006 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen previously denied claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service connection for a right ankle disability was denied in a January 2006 rating decision.  The Veteran did not appeal that decision or indicate any disagreement with it.  Also, no evidence was received within the appeal period, which would potentially affect finality of the 2006 rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Finally, the provisions of 38 C.F.R. § 3.156(c) do not apply here, as VA has not obtained additional relevant service department records since the 2006 rating decision.  

Therefore, the January 2006 rating decision is final.  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Evidence of record at the time of the January 2006 rating decision included service treatment records.  The pre-induction examination, dated in December 1968, noted that the Veteran complained of "weak ankles."  No pertinent abnormalities were noted, however; thus, an ankle disability was not noted on entry, and the presumption of soundness is not rebutted.  See 38 C.F.R. § 3.304(b)(1) (2011).  

During service, the Veteran was treated at the Army Hospital at Fort Monmouth for injuries sustained in an accident on October 7, 1970.  According to the initial emergency room report, he injured his right knee when he hit a car pulling across the road.  Records later that day note multiple abrasions to both knees.  Records later that month refer to an automobile accident, although a clinical record cover sheet describes the injury as occurring while the Veteran was playing football.  In August 1971, he complained of right knee pain since a traffic accident in August 1971.  The records of his treatment at the time and later during service, while showing knee injuries, contain no mention of a right ankle injury.  Similarly, the separation examination in November 1971 contained no mention of any complaints or abnormal findings pertaining to the ankle.  

On a VA examination in May 1974, the Veteran said he had injured his knees and neck in a car wreck in 1970; he did not mention any ankle injury.  

In October 1996, the Veteran filed a claim for service connection for conditions including "broke ankle"; the specific ankle involved was not identified.  In connection with a VA examination in December 1996, X-rays of "ankle" were obtained; these showed normal findings.  The examination itself contained no findings pertaining to either ankle.  Based on this evidence, in May 1997 rating decision, the RO denied service connection for an ankle fracture, noting that X-rays had shown no abnormalities of the ankle joints.  Because it was not clearly stated that the right ankle was involved, the Board has not included this as a prior final decision.  

In September 2005, the Veteran filed a claim for service connection for a right ankle disability.  He stated that he injured the right ankle in September 1970, while stationed at Fort Monmouth.   He was traveling to work and was hit by a car and was taken to the Army hospital at Fort Monmouth.  

Also of record were VA treatment records dated from January to October, 2005.  In January 2005, he complained of right ankle pain, stating that he had had a significant injury to the lower extremities, including the right ankle, 35 years earlier.  He was treated with a brace at that time and was doing well until approximately three years ago, when he developed a cyst over the anterior aspect of his ankle, and began having increased ankle pain.  He was assessed as having a ganglion related to his post-traumatic arthritis of the ankle joint.  In February 2005, he underwent arthroscopic surgery of the right ankle, which disclosed a large cyst as well as a bony spur, scar tissue, and an apparent ruptured ligament.  In February 2005, the Veteran reported that the initial injury to his ankle had occurred in the 1970's.  During the past year he had begun to experience progressive increase in pain symptoms resulting in the arthroscopic surgery.  In October 2005, he reported a history of an auto accident, in which he had been hit by a car, with subsequent knee and right ankle trauma.  

Based on this evidence, the RO denied the claim in January 2006 on the grounds that service treatment records did not show any right ankle injury, including related to a car accident, and that there was no relationship between his military service and the current right ankle condition.  

Evidence received since the January 2006 rating decision includes, again, the Veteran's contention that he injured his ankle in September 1970.  This assertion, however, was considered and rejected by the RO in the January 2006 rating decision, and, hence, is not new.  

Also added to the record have been additional VA treatment records, dated from 1999 to 2009, which show a chronic right ankle disability.  In August 1999 the Veteran said he was in a motor vehicle accident while in service, sustaining knee and neck injuries.  He also said that he had right ankle pain and that his talus had a hairline fracture "then."  Subsequent records note increasing problems with his right ankle.  In April 2003, he said that his right ankle had become stiffer with time.  

In June 2004, an orthopedic consult noted that the Veteran was referred for evaluation of right ankle and foot pain with significant amount of swelling over the dorsal lateral portion of his foot and ankle.  He had been having right ankle and foot pain off and on for several years.  He described an injury to his right foot some years ago, where he stated that he fractured his arch in two places and the foot was flat.  The physician noted that the specific nature of the injury was unclear.  The Veteran said that over the past several months, the pain had become nearly constant and more severe.  The impression was degenerative or possibly post-traumatic change of the right talonavicular joint and mild changes at the naviculo-medial cuneiform joint, and traumatic synovitis.  In November 2004, it was thought that he had a benign synovial cyst of the right ankle related to post-traumatic arthritis.  On an orthopedic consult in March 2007, the Veteran reported a long-standing history of right ankle and foot problems.  He had an accident "many, many years ago" involving injury to the foot in addition to other injuries.  In October 2009, he reported a history of a motorcycle accident causing trauma to multiple sites.  

Evidence of a chronic right ankle condition many years after service, accompanied by the Veteran's history of an inservice injury, was before the RO at the time of the previous decision.  Also before the RO were service treatment records which showed that although the Veteran sustained injuries in what appears to have been an accident involving a motor vehicle, there was no indication of a right ankle injury.  The new medical evidence does not add anything to the element found lacking at that time, service incurrence.  Even where he specifically states that the injury occurred in service, rather than simply many years earlier, the evidence is duplicative of the evidence of record at the time of the previous decision.  Also of record previously was medical evidence diagnosing traumatic arthritis, based on the Veteran's history of an in-service injury, but, again, this was rejected.  In this regard, an opinion based on inaccurate medical history need not be accepted.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this regard, although for the purpose of establishing whether new and material evidence has been received, the evidence is presumed credible, this presumption pertains to new evidence, and not to evidence cumulative or duplicative of evidence previously weighed and evaluated at the time of the prior, final decision.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

R.T. wrote, in November 2005, that he had met the Veteran at college in 1966, and recalled him as active in sports.  He and the Veteran later shared an apartment during 1973-1974, at which time he was unable to participate in sports due to severe damage to his lower legs and feet.  This statement, however, lacks probative value because it does not refer to the right ankle.  

In January 2008, the Veteran stated that his right ankle problems were due to his service connected right knee condition.  This new theory of entitlement is not a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim).  Further, a new theory of entitlement does not necessarily reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005) (In delineating a distinction between claims and theories when considering the question of finality, the Federal Circuit Court held that, pursuant to 38 U.S.C. § 7104(b), "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected.").  Thus, it is necessary to determine whether this new theory, in conjunction with the evidence of record, is sufficient to reopen the claim.  

In this case, the Board finds that the Veteran's new theory of entitlement, based on secondary service connection, is not sufficient to reopen the claim.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) ; Allen v. Brown, 8 Vet. App. 374 (1995).  VA, however, will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disabilities or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(c).

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to state that his right ankle condition is secondary to his right knee disability, as such is not observable, and requires medical expertise.  There is no medical evidence in support of his assertion.  

Moreover, his assertion, which is simply that secondary problems with his right ankle are due to his service-connected right leg [sic], is not sufficient to trigger an examination.  See Shade, supra.  In this regard, while competent to report his symptoms, he did not provide a history of the symptoms of each condition, or any reason why he felt the ankle condition was related to the service-connected right knee condition.  An examination is necessary if, inter alia, evidence indicates that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's bare assertion, without any accompanying reason or sufficiently detailed history which could provide a basis for his belief, or any medical evidence which tends to support his assertion, and thus lacking both competence and specific observations, is not sufficient to indicate that a right ankle disability may be associated with a service-connected right knee condition.  

In sum, the new medical evidence continues to reiterate the substance of evidence before the RO at the time of the January 2006 decision, i.e., that the Veteran states that he injured his ankle in an in-service motor vehicle accident, and that he has post-traumatic arthritis, based on this rejected history.  The lay statement from R.T. does not refer to the ankle.  In addition, the Veteran has raised a new theory of entitlement, i.e, that his right ankle disability is secondary to his right knee disability, but has not provided either medical support or sufficiently detailed contentions to trigger an examination.  Thus, when considered with previous evidence of record, the new evidence does not raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has not been presented, and the January 2006 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of his and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In a letter dated in March 2007, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claim on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  In addition, this letter stated the basis for the denial of the previously denied claim, and that new and material evidence had to relate to those facts.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  In addition, the letter provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A subsequent letter dated in December 2009 explained the evidence necessary to establish a claim based on secondary service connection, including by aggravation.  A March 2011 letter clarified that new and material evidence was still required to reopen the claim, and more clearly explained the basis for the prior denial.  Although these letters were not sent until after the initial adjudication of the claim, they were followed by readjudication and the issuance of a supplemental statement of the case in April 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records have been obtained, as have identified VA treatment records.  The Veteran has not identified any private treatment records.  In response to the December 2009 duty to assist letter, the Veteran responded, in December 2009, that he had no more evidence or information to submit.  An examination is not warranted because the VCAA explicitly states that, regardless of any assistance provided to the claimant, VA does not have a duty to obtain a medical opinion if the claim is not reopened.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The application to reopen a claim for service connection for a right ankle disability is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


